DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-3  are objected to because of the following informalities:  

Claim 1 recites a limitation skin (S)  which is objected by examiner as it is not positively recited.  Examiner suggest to modify the limitation  Skin S to a treatment surface on a skin makes it clear.  

Claims 1-3 are objected for the reference items in parenthesis. Examiner suggest to remove the reference items from the parenthesis in the claims 1-3.

  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  US2015/0343231 A1 by Sanders et al (Sanders).
Referring to claim 1  Sanders Fig 1-7 teaches, A skin treatment apparatus (See Fig 1 using fractional plasma (Fig 1 paragraph [0026]), which comprises a high voltage module (see item 16 paragraph [0027]) and a plasma generator (item 14 plasma system) to generate plasma and treats skin (patient 10 skin for wound site 58  treatment paragraph [0029]) using plasma generated by the plasma generator (item 12), wherein the plasma generator (item 12) comprises: 

a power connector (item 50) connected to the high voltage module (see paragraph [0029]); an electrode plate (item 52) having one concave surface connected (See in paragraph h [0028] Sanders teaches the shapes can be any shape which are more flexible to wear  around the skin firmly) to the power connector (50) and another convex surface facing the skin (S) (See for example item Fig 1, item 20 having convex/curved surfaces or cylindrical para graph [0028]).; 



    PNG
    media_image1.png
    637
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    435
    media_image2.png
    Greyscale




a plurality of independent electrode portions (See for example Fig 6 and item 90 powered electrodes and item 92 grounded electrodes   paragraph [0034] and [0035]) which surround a convex part of the upper dielectric (see paragraph [0028] shape is suggested  by Sanders) and have one concave surface facing the upper dielectric (See Fig 3 and paragraph[0030])) and another convex surface facing the skin (S) (Fig 1 different portions of body has different shapes and plasma applicator 14 is made in to that convex or concave shapes) while electrodes (item 90 and 92) are spaced at certain distances apart (See plasma generation area 54 and air gap is item 56] paragraph [0029]); and 
a lower dielectric ( See Sanders teaches in another embodiments  Fig 15  item 220 lower dielectric) which has a semi cylindrical shape having an open top (Fig 15) and accommodates the independent electrode portions ( For example see Fig 6 or 7 and paragraphs[0035] [0036] and [0044]), 

.
    PNG
    media_image3.png
    476
    687
    media_image3.png
    Greyscale


wherein power is applied to the electrode plate (item 90) through the power connector (cable 50) and power from the electrode plate (90) is supplied to the upper 

However, Sanders do not teach explicitly on convex or concave surfaces but Sanders suggest different shapes of the dielectric applicator and hence electrode configuration for creating the Dielectric barrier discharge system is explained. 

Hence, it would be obvious to a person with ordinary skill in the art before the effective filing date of the instant application to have convex structural package of the various electrodes of DBD system is possible for treating the wounds on the skin of a patient. 

9
    PNG
    media_image4.png
    734
    481
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    493
    750
    media_image5.png
    Greyscale



Referring to the claim 2 Sanders modified reference teaches the skin treatment apparatus of claim 1, wherein an upper circumferential part of the lower dielectric (Fig 15 item 220 either side) protrudes outward by a certain length. (See for example Fig 15 shows a hand covering which has a upper circumferential part of the dielectric 42 or 220).

Referring to the claim 3 Sanders modified reference teaches the skin treatment apparatus of claim 1, wherein the independent electrode portions (440') are silver paste or flexible printed circuit boards (FPCBs).  (See paragraph [0029] where Sanders teach  electrodes are nothing but non ferromagnetic materials and list some of them).  Hence, it would be obvious to a person with ordinary skill in the art before the effective filing date of the instant application to have incorporate various embodiments of Sanders and modifying the independent  electrode portions can be printed on a flexible dielectric substrate or so in order to make it more compact device.

Conclusion

Claims 1-3 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should 

See the examiner recorded prior art :   US2012/0259270,  US 2016/0331989. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/25/2022